TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 8, 2017



                                       NO. 03-17-00386-CV


      Pejman Dargahi; Kamran Dargahi; and Yekk Construction Services, LLC d/b/a
                 Lakeway Custom Homes and Renovation, Appellants

                                                  v.

                           Dhiraj Handa and Ritu Handa, Appellees




         APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, FIELD, AND BOURLAND
          REVERSED AND RENDERED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the interlocutory order signed by the trial court on May 30, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error

in the order. Therefore, the Court reverses the trial court’s interlocutory order and renders

judgment granting appellants’ motion to compel arbitration and stay the proceedings. Appellees

shall pay all costs relating to this appeal, both in this Court and the court below.